DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/201 has been entered with the request for continued examination filing on 1/27/2022. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 2016/0057968) in view of Ives et al. (US 9737122), Kiddy GMBH Autokindersitze (DE 29712217, machine translation attached, hereinafter “Kiddy”), and Stahl et al. (WO 2011151788, machine translation attached).
Regarding claim 1, Chandler discloses a safety pet transportation device (Fig. 1), in the form of a portable cage (Fig. 1), comprising a main body ((1) and (10)), two oppositely attached side walls (sides of (1)), at least one door (7), a handle (8) and at least one safety arrangement ((4), (5), (11), and (12)), said main body having a bottom part (1), a top part (10) with said handle (8) and a front part and a back part (side showing door in Fig. 1, and opposite side), wherein at least one of said front and back parts is arranged with one opening (3) for attachment of said at least one door (7), wherein, at least one of said side walls (side of (1)) has a peripheral solid body part characterized in that the peripheral solid body part is arranged with the at least one safety arrangement ((4), (5), (11), and (12)), the at least one safety arrangement comprising at least a plurality of safety belt holders ((4), (5), (11), and (12)), said plurality of safety belt holders includes four of said safety belt holders ((4), (5), (11), and 
Chandler is silent as to two lower safety belt holders positioned adjacent each one of two lower corners areas of the at least one of said side walls and two upper safety belt holders positioned adjacent each one of two upper corners areas of the at least one of said side walls such that said plurality of safety belt holders are positioned symmetrically in relation to a vertical center line of the at least one of said side walls, and the upper safety belt holders extend at an angle (α) in relation to the vertical center line at an angle of from 120° < α < 150°, and wherein said back part is angled inwardly with respect to the vertical center line. 
Ives et al. teaches two lower holders ((39e), (39f)) positioned adjacent each one of two lower corners areas (Fig. 3) of the at least one side walls (side of bag) and two upper holders ((39a), (39b)) positioned adjacent each one of two upper corners areas (Fig. 3) of the at least one side walls (side of bag) such that said plurality of holders are positioned symmetrically in relation to a vertical center line of the at least one of said side walls (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety pet transportation device of Chandler to place four holders in the four corner areas of a side wall as taught by Ives et al. in order to hold the belt in various configurations (Ives et al.: col. 5, lines 36-48). Please note in the combination, the holders are safety belt holders taught by Chandler. 
Kiddy teaches upper safety belt holders (2) extend at an angle (α) in relation to the vertical center line at an angle of from 120° < α < 150° (see annotated Fig. 1 below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety pet transportation device of Chandler modified by Ives et al. by having the upper safety belt holders positioned at an angle taught by Kiddy in order to smoothly position the shoulder portion of the belt around the transportation device (lines 320-322 of machine translation).

    PNG
    media_image1.png
    695
    779
    media_image1.png
    Greyscale

Annotated Fig. 1 of Kiddy
Stahl et al. teaches a pet transportation device with a back part (rear wall (6), (6.4)) that is angled inwardly with respect to the vertical center line (Figures show (6) and (6.4) angled inwardly). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety pet 
Regarding claim 2, Chandler as modified by lves et al., Kiddy, and Stahl et al. teaches (references to Chandler) wherein said peripheral solid body part (side of (1)) has a generally convex form (Fig. 1, flange along the side of (1) extends out creating a convex form).
Regarding claim 3, Chandler as modified by lves et al., Kiddy, and Stahl et al. teaches (references to Chandler) wherein the two oppositely attached side walls are identical and each is arranged with the plurality of safety belt holders (Fig.1, paragraph [0016], and additional C-slot is fixed to the side of chassis 1 opposite C-slot 4, disclosing identical side walls).
Regarding claim 4, Chandler as modified by lves et al., Kiddy, and Stahl et al. teaches (references to Chandler) wherein said main body is symmetrically formed in relation to the vertical center line and that said front and back parts include differently angled portions (Fig. 1, front side (where door (7) is located is angled while the back side is flat).
Regarding claim 5, Chandler as modified by lves et al., Kiddy, and Stahl et al. teaches (references to Chandler) wherein a center portion is arranged within said opening (3) and wherein the center portion is substantially flat and extending at an angle (y) in relation to the vertical to make said at least one door (7) leaning inwards ((Figs. 1 and 2 show door (7) having an angle in towards the body of the device matching the angle of the opening (3)).
Regarding claim 6, Chandler as modified by lves et al., Kiddy, and Stahl et al. teaches (references to Chandler) wherein said main body ((1) and (10)) is arranged with reinforcing members ((52), (53), (54), (55)).
Regarding claim 7, Chandler as modified by lves et al., Kiddy, and Stahl et al. teaches (references to Chandler) wherein a major portion of said at least one door (7) comprises a grating (Fig. 1 shows grating covering the door (7)).
Regarding claim 11, Chandler as modified by lves et al., Kiddy, and Stahl et al. teaches (references to Chandler) wherein said main body ((1) and (10)) is arranged with reinforcing members ((52), (53), (54), (55)).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 2016/0057968) in view of Ives et al. (US 9737122), Kiddy (DE 29712217, machine translation attached), Stahl et al. (WO 2011151788, machine translation attached) and Pivonka et al. (US 6216638).
Regarding claim 8, Chandler as modified by lves et al., Kiddy, and Stahl et al. is silent about wherein said handle is positioned a distance off-centered in relation to a longitudinal center plane.
Pivonka teaches a handle (58) is positioned a distance off-centered in relation to a longitudinal center plane (col. 6, lines 40-46, may be impracticable for user to reach across roof panel and carry). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety pet transportation device of Chandler modified by lves et al., Kiddy, and Stahl et al. to have an off- centered handle as taught by Pivonka to allow for ease of carrying (Pivonka: col. 6, lines 40-46).
Response to Arguments
Applicant's arguments with respect to the claims entered 1/27/2022 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant again argues that: Chandler and Ives et al. are non-analogous art. Therefore, Applicant asserts that one skilled in the art would not have found it obvious to combine Chandler with Ives et al. as proposed. 
The Examiner respectfully disagrees. As mentioned in the Office Action dated 7/29/2021, the problem solved is a way to secure a container in place. Ives et al. teaches components on a transportation device that allow the device to be secured to the back of a user, while the components of Chandler allow the transportation device to be secured to the back of a seat. Therefore, the prior art of Ives et al. can be relied upon as a basis for rejection of the claimed invention.  
Applicant’s arguments with respect to the amendments to claim 1, and with respect to the Khazim reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Coltrain (US 5161258) teaches a garment for restraining in vehicle with angled upper safety belt holder. Martz (US 6286461) teaches a pet carrier with straps that extend through rings.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643